DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	With respect to claim 1, the recitation of “of second capacitor” on lines 21-22 has been changed to -- of the second capacitor --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, 22 and 23, there is no cited art that discloses, an electronic circuit comprising a first current generating circuit, a first operating current, a first operating voltage, a current source, a first capacitor, a second capacitor, an input circuit, a first current, a first input voltage, a first input node, a second current a second input voltage, a second input node, a third current, a fourth current, a fifth current, a second input voltage, a second operating current, a first output voltage, a first output node, a second output voltage and a second output node connected and operative to generate the signals as recited in claim 1 and “wherein a first node of the first capacitor is connected to the first input node, a second node of the first capacitor is connected to the first output node, a first node of the second capacitor is connected to the second input node and a second node of the second capacitor is connected to the second output node”.
No cited art discloses an electronic circuit for generating the currents and voltages as claimed and further including the first and second capacitors connected between the first and/or second input and output nodes as recited in claim 1.  There is no seen motivation to place the capacitors as claimed in a circuit that generates the currents and voltages as claimed.
Claims 10-15 and 17-19 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849